CHEZEM, Judge,
concurs.
I respectfully concur in result. The child has the right to have his parents present absent a finding by the court that parental presence is not in the child’s best interest or that the parent is unavailable. With the statute now in effect, the parent has the right as a party to be present in the courtroom during all juvenile proceedings. The question of whether a child’s best interest outweighs a parental right to be present is unresolved. But given the current statutory requirements, the child and parents cannot be considered as one with coextensive rights regardless of the type of proceeding — child in need of services, delinquency or status offenses.
The enforcement and protection of rights in the juvenile court has to be considered in light of the child’s best interests. Thus, in this case, the question of whether child or parents objected to the removal of the parents could be a crucial part of the analysis. Because this is a mere concurrence, I leave the broader discussion for another day.